 



Exhibit 10.5
(NORTEL LOGO) [o40245o4024401.gif]
NORTEL GLOBAL STOCK PURCHASE PLAN, AS AMENDED AND RESTATED

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
        SECTION 1 DEFINITIONS   - 1 -
 
        SECTION 2 ESTABLISHMENT OF THE PLAN   - 3 -
2.1
  Purpose   - 3 -
 
        SECTION 3 PARTICIPATION AND ENROLLMENT   - 3 -
3.1
  Participation in the Plan   - 3 -
3.2
  Entry Date   - 4 -
 
        SECTION 4 CONTRIBUTIONS TO THE PLAN   - 4 -
4.1
  Employee Contributions   - 4 -
4.2
  Variation of Contribution Levels   - 4 -
4.3
  Cessation of Contributions   - 4 -
4.4
  Leaves of Absence   - 5 -
4.5
  Remittance of Employee Contributions and Employer Payments   - 5 -
4.6
  Currency Conversion   - 5 -
 
        SECTION 5 SHARE PURCHASE   - 6 -
5.1
  Purchase of Plan Shares   - 6 -
5.2
  Interest Income   - 6 -
5.3
  US$25,000 Limit   - 6 -
 
        SECTION 6 DIVIDENDS   - 6 -
6.1
  Application of Dividends   - 6 -
 
        SECTION 7 SHARE ALLOCATION   - 7 -
7.1
  Allocation of Plan Shares   - 7 -
7.2
  Dividends   - 8 -
7.3
  Maintenance of Records   - 8 -
 
        SECTION 8 VESTING OF PLAN SHARES   - 8 -
8.1
  Employee Contributions and Employer Payments   - 8 -
 
        SECTION 9 WITHDRAWAL OF PLAN SHARES   - 8 -
9.1
  Voluntary Withdrawals   - 8 -
9.2
  Change in Member Status   - 8 -
9.3
  Payment Options   - 9 -
9.4
  Sale of Plan Shares   - 10 -
9.5
  Cash Payments   - 10 -
9.6
  Compliance With Applicable Laws and Company Policy   - 10 -
9.7
  Rights As A Shareholder and Employee   - 11 -
9.8
  Legends   - 11 -
9.9
  Holding Periods   - 11 -

 



--------------------------------------------------------------------------------



 



                  Page
 
        SECTION 10 ADMINISTRATION   - 11 -
10.1
  Administration and Delegation   - 11 -
10.2
  Appointment of Plan Custodian   - 12 -
10.3
  Rules and Procedures   - 12 -
10.4
  Limitation of Liability   - 12 -
10.5
  Expenses   - 12 -
10.6
  Member Statements   - 13 -
10.7
  Shareholder Communications and Notices   - 13 -
10.8
  Voting Rights   - 13 -
10.9
  Withholdings   - 13 -
10.10
  Transferability   - 13 -
10.11
  Alteration or Substitution of Plan Shares   - 14 -
10.12
  Effect Of Change In Control or Alteration or Substitution of    
 
  Shares On Purchase Rights   - 14 -
 
        SECTION 11 AMENDMENT AND TERMINATION OF THE PLAN   - 15 -
11.1
  Amendment   - 15 -
11.2
  Termination   - 15 -
11.3
  Withdrawal of Employer   - 15 -
 
        SECTION 12 GENERAL PROVISIONS   - 15 -
12.1
  No Additional Rights to Employment   - 15 -
12.2
  Liability   - 16 -
12.3
  Member's Agreement to be Bound by Plan Terms   - 16 -
12.4
  Effect of Mistake   - 16 -
12.5
  Indemnification   - 17 -
12.6
  Assignment, Exemption from Seizure and Bankruptcy   - 17 -
12.7
  Physical, Mental or Legal Incapacity of the Member   - 17 -
12.8
  Governing Law and Captions   - 18 -
12.9
  Stock Exchange Rules   - 18 -
 
        SECTION 13 EFFECTIVE DATE AND TERM   - 18 -
13.1
  Effective Date   - 18 -
13.2
  Term   - 18 -

SCHEDULE A — CHANGE IN CONTROL

 



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     In this Plan, the following words and expressions shall have the meanings
set out below:
     “Applicable Stock Exchange” means, with respect to Members on Canadian
payroll, the TSX, and, with respect to all other Members, the NYSE or if the
shares are not then actively traded on the TSX and/or NYSE, such other stock
exchanges or over-the-counter trading markets on which the Shares are actively
traded.
     “Average Sale Price” means the volume-weighted average of the actual prices
at which Plan Shares are sold under the Plan on the relevant trading day
calculated in accordance with Section 9.4.
     “CBA” means collective bargaining agreement.
     “Change in Control” shall have the meaning ascribed to such term in
Schedule A hereto or as the Company may otherwise determine.
     “Collective Agreement Condition” means, in respect of any individual
subject to a CBA, either: (i) in respect of a Canadian-resident individual, that
individual may only participate in the Plan if the applicable CBA specifically
provides for such participation; or (ii) in respect of any other individual,
that individual may only be excluded from participation in the Plan if the
applicable CBA specifically provides for such exclusion.
     “Committee” means the joint leadership resources committee of Nortel and
the Company or such other committee or joint committee as may be designated by
the board of directors of Nortel, or if applicable, the Company, from time to
time.
     “Company” means Nortel Networks Limited, a Canadian corporation, and its
successors and assigns.
     “Custodian Agreement” means any agreement or agreements executed by the
Company and any Plan Custodian, as in effect from time to time.
     “Effective Date” with respect to an Eligible Employee means the date the
Plan is implemented by the Employer of such Eligible Employee, subject to the
satisfaction of all securities, regulatory or other relevant legal requirements
in any jurisdiction in which the Plan is to be effective.
     “Eligible Earnings” of a Member means the Member’s base salary as
determined by the Member’s Employer in accordance with its regular practices in
effect from time to time, including compensation received by the Member during
any periods of short-term disability or other paid leaves of absence granted
under a program sponsored by an Employer (but excluding long-term disability
benefit payments), bonuses paid under the Nortel Networks Limited SUCCESS
Incentive Plan, actual sales compensation awarded, overtime, and off-shift



--------------------------------------------------------------------------------



 



-2-

differential payments, and other compensation as may be designated by the
Company from time to time.
     “Eligible Employee” means an employee who, on or after the Effective Date,
is not an “Ineligible Individual” and who meets the Collective Agreement
Condition (where applicable). Notwithstanding any other provision of the Plan,
an individual who would otherwise be an Eligible Employee shall not be permitted
to acquire any Plan Shares where that individual’s holdings of Shares
represents, or, upon the purchase of Plan Shares, would represent five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Employer, its parent corporation or any subsidiary corporation of the
Employer or the Company.
     “Employee Contributions” means amounts contributed by a Member in
accordance with Section 4.1 for the purchase of Plan Shares under the Plan.
     “Employer” means the Company or any direct or indirect subsidiary of Nortel
or the Company, or any other company which is determined by the joint leadership
resources committee of Nortel and the Company to be subject to this Plan and
which elects to participate in the Plan.
     “Employer Payments” means, in respect of an Offering Period, the amount
calculated by multiplying the Purchase Amount by 0.15.
     “Entry Date” means the first day of each Offering Period.
     “Fair Market Value” means the purchase price of the Plan Shares on the
Applicable Stock Exchange on the date same are purchased.
     “Ineligible Individual” means an independent contractor or any employee of
an Employer who is: (i) an employee whose customary employment is for not more
than five (5) months of work for an Employer in any calendar year unless
otherwise required under applicable law, or (ii) with respect to an employee of
an Employer other than Nortel Networks Limited, an employee who has elected to
receive a salary and benefits package that does not provide for participation in
this Plan, or (iii) with respect to employees of Nortel Networks Limited, an
employee who will continue to accrue benefits under the defined benefit pension
plan component of the CARP after December 31, 2007 or (iv) an employee who has
the option and chooses to participate in any other matching savings/stock plan
in lieu of this Plan.
     “Member” means a person who is or was an Eligible Employee, who has elected
to participate in the Plan and who makes contributions to the Plan pursuant to
Section 4.1 or for whom the Plan Custodian maintains a Member’s Account.
     “Member’s Account” means the account held in the name of each Member by the
Plan Custodian recording Plan Shares purchased on behalf of such Member under
the Plan and shares purchased on behalf of such Member under another stock
purchase plan maintained by an Employer that are transferred to this Plan.
     “Nortel” means Nortel Networks Corporation, a Canadian corporation, and its
successors and assigns.



--------------------------------------------------------------------------------



 



-3-

     “NYSE” means the New York Stock Exchange.
     “Offering Period” means the period beginning on the first day of each
calendar quarter and ending on the last day of each calendar quarter.
     “Plan” means the Nortel Global Stock Purchase Plan, as set forth herein and
as it may be amended and in effect from time to time.
     “Plan Custodian” means such trust company or companies and/or other
corporations as the Company may from time to time appoint to act as custodian or
trustee for purposes of the Plan.
     “Plan Shares” means the 10,000,000 Shares available for purchase under the
Plan less the aggregate number of Shares purchased during the term of the Plan
under the Nortel Global Stock Purchase Plan for members of the Savings and
Retirement Program, As Amended and under the Nortel U.S. Stock Purchase Plan, As
Amended and Restated, which Shares shall have the same rights and privileges.
     “Purchase Amount” means, in respect of an Offering Period, the amount
calculated by dividing the Employee Contributions by 0.85.
     “Shares” means the common shares of the Company.
     “TSX” means the Toronto Stock Exchange.
SECTION 2
ESTABLISHMENT OF THE PLAN

2.1   Purpose

The Plan has been adopted to facilitate the acquisition and retention of Plan
Shares by Eligible Employees of the Company and other Employers.
SECTION 3
PARTICIPATION AND ENROLLMENT

3.1   Participation in the Plan

An Eligible Employee may elect to participate in the Plan by properly completing
and filing an enrollment form and such other forms of authorization and
designation as may be specified by the Company from time to time. Subject to
Section 9.2, in respect of a given Offering Period, the Employee Contributions
of an Eligible Employee for such period shall be used for the purchase of Plan
Shares only if the Eligible Employee



--------------------------------------------------------------------------------



 



-4-

continues his or her employment with an Employer during the three-month period
preceding the date on which the Plan Shares are purchased.

3.2   Entry Date

Each Employer shall permit its Eligible Employees to participate in the Plan as
of the Entry Date next following the date on which an Eligible Employee timely
completes and files their enrollment form as specified in Section 3.1 (which
shall be no later than ten calendar days before the applicable Entry Date). An
Eligible Employee’s election to participate in the Plan shall remain effective
with respect to subsequent Offering Periods unless otherwise modified or revoked
in accordance with Sections 4.2 or 4.3.
SECTION 4
CONTRIBUTIONS TO THE PLAN

4.1   Employee Contributions

Subject to Section 5.3, a Member may make Employee Contributions to the Plan
through payroll deduction (for each pay period) (or in such other manner as may
be specified by the Company) in amounts equal to any whole percentage of
Eligible Earnings, subject to a minimum of one percent (1%) and a maximum of ten
percent (10%) of Eligible Earnings. Members shall not be permitted to make
contributions to the Plan otherwise than as set forth above, except as
determined by the Company in its sole discretion.

4.2   Variation of Contribution Levels

Employee Contributions may be varied by a Member as of the beginning of any
Offering Period (or such other times as may be specified by the Company),
provided the Member notifies the Member’s Employer and/or the Plan Custodian (as
may be determined and required by the Employer) in such form and with such
advance notice as may be specified by the Company (which shall not be later than
ten calendar days before the beginning of such Offering Period).

4.3   Cessation of Contributions

A Member may cease to make Employee Contributions at any time during an Offering
Period, provided the Member notifies the Member’s Employer and/or the Plan
Custodian (as may be determined and required by the Employer) in such form and
with such advance notice as may be specified by the Employer. In such event,
payroll deductions will cease as soon as administratively practicable. Such
Member may elect to resume contributions to the Plan at the beginning of any
subsequent Offering Period, provided the Member provides proper notification in
such form and with such advance notice as may be specified by the Company (which
shall not be later than ten calendar days before the beginning of such Offering
Period). Except in the event that contributions cease due to circumstances set
forth in Section 9.2, any Employee Contributions made by such Member prior to
the cessation of contributions shall not be returned to the Member, but



--------------------------------------------------------------------------------



 



-5-

shall be used to purchase Shares at the end of the Offering Period in accordance
with the terms of the Plan.

4.4   Leaves of Absence

Subject to Sections 4.2 and 4.3, a Member shall continue to make Employee
Contributions during any leave of absence for which the Member receives Eligible
Earnings (including, without limitation, a short-term disability leave). Any
Member on a leave of absence who is not receiving Eligible Earnings may not
continue participation in the Plan. Any such Member shall not be eligible to
resume participation in the Plan until the Offering Period next following such
Member’s return from leave of absence. Any Employee Contributions made prior to
the date such Member’s participation ceases shall not be returned to the Member,
but shall be used to purchase Plan Shares at the end of the Offering Period in
accordance with the terms of the Plan.

4.5   Remittance of Employee Contributions and Employer Payments

Each Employer shall arrange for the remittance of all Employee Contributions of
Eligible Employees of such Employer and related Employer Payments for an
Offering Period to the Plan Custodian at the end of such Offering Period and
otherwise within the time specified by the Plan Custodian. Employee
Contributions and Employer Payments shall be remitted in such mode as is
determined by the Company and the Plan Custodian.

4.6   Currency Conversion

All currencies transferred to the Plan Custodian for the purchase of Shares on
the Applicable Stock Exchange, or for any other purpose necessary to give effect
to this Plan, shall be converted (at the Company’s accounting rate of exchange
as of the date determined by the Company within its sole discretion) to such
currency as may be determined necessary.



--------------------------------------------------------------------------------



 



-6-

SECTION 5
SHARE PURCHASE

5.1   Purchase of Plan Shares

Purchases of Plan Shares shall be made at Fair Market Value on the last trading
day on the Applicable Stock Exchange of each Offering Period, or as soon
thereafter as administratively practicable. The Plan Share purchases shall be
made by the Plan Custodian. The Plan Shares shall be purchased by the Plan
Custodian on the Applicable Stock Exchange in whole Shares. The purchase of the
Plan Shares may be subject to price and delivery terms to which the Plan
Custodian agrees, and neither the Company nor the Committee have the authority
or power to direct the Plan Custodian with respect to the price or delivery
terms upon which Plan Shares are purchased. The purchased Plan Shares will be
held in the name of the Plan Custodian. All Plan Shares purchased or received by
the Plan Custodian and any fractional amounts shall be allocated to Members’
Accounts in accordance with Section 7.

5.2       5.2   Interest Income

Any interest or other income earned on Employee Contributions or Employer
Payments prior to the payment for Plan Shares purchased in accordance with this
Section 5 shall be applied to meet Plan expenses in accordance with Section 10.5
and shall not be allocated or otherwise payable to any Member’s Account or
Member.

5.3   US$25,000 Limit

The maximum number of Plan Shares a Member may purchase for each calendar year
shall be such number of Plan Shares as has a Fair Market Value (determined at
the time of purchase) equal to US$25,000.
SECTION 6
DIVIDENDS

6.1   Application of Dividends

In the event Nortel pays a dividend to holders of Shares, the net amount of such
dividend attributable to Plan Shares allocated to Members’ Accounts shall be
applied to purchase additional Plan Shares on the Applicable Stock Exchange as
soon as practicable after the receipt of such dividend by the Plan Custodian.
The net amount of the dividend that is available for the purchase of Plan Shares
shall be determined after deducting from the gross amount of the dividend such
amount of applicable taxes as are required to be withheld in accordance with
applicable laws.



--------------------------------------------------------------------------------



 



-7-

SECTION 7
SHARE ALLOCATION

7.1   Allocation of Plan Shares

Plan Shares acquired with Employee Contributions and Employer Payments made
during the Offering Period will be allocated to and held for the benefit of
Members in their respective Members’ Accounts. The number of whole and
fractional Plan Shares allocated to a Member’s Account for an Offering Period
shall equal in respect of each purchase (as necessary) the Purchase Amount
divided by the Fair Market Value. Notwithstanding that a record shall be kept of
fractional Plan Shares, no fractional Plan Shares shall be purchased or held by
the Custodian or otherwise transferred, disposed of or dealt with other than for
such record keeping purposes.



--------------------------------------------------------------------------------



 



-8-

7.2   Dividends

All Plan Shares acquired with the net amount of any cash dividends shall be
allocated to each Member’s Account pro rata, based upon the ratio (as of the
record date for the applicable dividend) of the number of Plan Shares allocated
to each such Member’s Account to the total number of Plan Shares allocated to
all Members’ Accounts. Share dividends shall be allocated in the same manner
based upon the Plan Shares allocated to a Member’s Account as of the record date
of such dividend.

7.3   Maintenance of Records

The Plan Custodian will maintain records of the Members’ Accounts held in the
name of each Member and all transactions with respect to such Members’ Accounts.
SECTION 8
VESTING OF PLAN SHARES

8.1   Employee Contributions and Employer Payments

Plan Shares purchased under the Plan shall vest in the Member immediately upon
the allocation of such Plan Shares by the Plan Custodian to such Member’s
Account.
SECTION 9
WITHDRAWAL OF PLAN SHARES

9.1   Voluntary Withdrawals

Subject to the requirements of Sections 9.6 and 9.9, a Member may, on giving
notice and instructions to the Plan Custodian in accordance with applicable Plan
rules, withdraw all or a portion of the Plan Shares held in the Member’s Account
at any time. The Plan Custodian shall complete the withdrawal as soon as is
practicable following receipt of such notice and instructions by the Plan
Custodian from a Member (or the beneficiary or legal representative of a
deceased Member).

9.2   Change in Member Status

A Member’s Plan Shares recorded in the Member’s Account shall be distributed to
the Member (or, in the case of the death of the Member, to the beneficiary of
the deceased Member designated in the manner specified by the Company or, in the
absence of such designation, to such Member’s legal representative), in
accordance with the provisions of Section 9.3, following the occurrence of any
of the following:

  (a)   the retirement or death of the Member; or



--------------------------------------------------------------------------------



 



-9-



  (b)   the cessation of active employment of the Member with an Employer in
circumstances where the Member is not immediately re-employed by the Employer or
another Employer;

and each Member’s active participation in the Plan shall terminate immediately
following such occurrence.
Notice of the retirement, death or cessation of active employment of any Member
shall be provided to the Plan Custodian by the Employer as soon as practicable
following the event. Upon receiving such notice, all Employee Contributions
which have not been used to purchase Plan Shares shall be returned to the Member
or paid to the Member’s designated beneficiary, without interest; provided,
however, that the Plan Custodian may purchase Plan Shares for such Member’s
benefit to the extent the return of Employee Contributions is determined by the
Company, in its sole discretion, to be administratively impractical. A Member
whose participation in the Plan has terminated in accordance with this
Section 9.2 may again become eligible to participate in the Plan if, at the
time, such Member re-qualifies as an Eligible Employee and re-enrolls in the
Plan and otherwise complies with the provisions of this Plan.
In the event a Member dies having designated no beneficiary, distributions
hereunder shall be made to such Member’s legal representative, and any such
payment shall serve to relieve the Company, Employer, Plan and Committee from
any further liability hereunder.

9.3   Payment Options

If a Member elects or is required to make a withdrawal from the Member’s
Account(s) under Section 9.1 or Section 9.2, respectively, the Member (or such
Member’s beneficiary or legal representative) shall elect:

  (a)   to receive a number of whole Plan Shares represented by share
certificates (up to the maximum whole number of Plan Shares recorded in such
Member’s Account) plus, if the Member elects or is required to withdraw all of
the Plan Shares in such Member’s Account, a cash payment equal to the value of
any fraction of a Plan Share, if any, recorded in such Member’s Account, after
deduction of selling costs; or     (b)   to transfer record ownership of all
whole Plan Shares recorded in such Member’s Account to a broker of the Member’s
choice plus, if the Member elects or is required to withdraw all of the Plan
Shares in such Member’s Account, a cash payment equal to the value of any
fraction of a Plan Share, if any, recorded in such Member’s Account, after
deduction of selling costs; or     (c)   to have a number of whole Plan Shares
(up to the maximum whole number of Plan Shares recorded in such Member’s
Account) sold by the Plan Custodian and to receive the net proceeds thereof,
together with, if all Plan Shares in such Member’s Account are being withdrawn,
a cash payment equal to the value of any fraction of a Plan Share, if any, in
such Member’s Account after deduction for selling costs and such amount of
applicable taxes as required to be withheld.



--------------------------------------------------------------------------------



 



-10-



If the Member (or the beneficiary or legal representative of the Member) fails
to instruct the Plan Custodian as to the desired method of payment within ninety
(90) days following any of the events described in Section 9.2, the Plan
Custodian shall, in its sole discretion, as soon as possible after such ninety
(90) day period, effect such withdrawal by causing the relevant Plan Shares to
be sold and remitting the net proceeds to the Member or the beneficiary or legal
representative of the Member, as the case may be, to the last known address as
shown on the records of the Employer. Provided, further, that following the
occurrence of any of the events described in Section 9.2 with respect to a
Member in a calendar year, the Plan Custodian shall effect the transfer to the
Member of whole Plan Shares and/or payment to the Member of cash (as applicable)
no later than March 15 of the following calendar year.

9.4   Sale of Plan Shares

The Plan Custodian shall sell that number of whole Plan Shares on the Applicable
Stock Exchange as soon as is practicable following receipt of instructions by
the Plan Custodian from a Member (or the beneficiary or legal representative of
a deceased Member). The amount payable to a Member for such sales shall equal
the Average Sale Price for the Plan Shares sold on such Member’s behalf,
calculated based upon the total Plan Shares sold on the Applicable Stock
Exchange on behalf of all Plan Members on the relevant trading day. All costs of
any sale or transfer of Plan Shares shall be borne by the Member, by either
withholding a number of Plan Shares sufficient to cover such costs and expenses,
or by deducting such amounts from the proceeds of a sale of Plan Shares under
the Plan.

9.5   Cash Payments

To the extent permitted under the applicable law, all cash payments will be made
by cheque or wire transfer (at the Eligible Employee’s election) and shall be
mailed directly to the Member or such Member’s beneficiary or legal
representative at their last known address or sent by wire transfer to a
financial institution designated by such Member or such Member’s beneficiary or
legal representative. Cash payments shall be made to Canadian-resident Members
in Canadian Dollars and to all other Members, in such currency as is deemed
appropriate by the Company.

9.6   Compliance With Applicable Laws and Company Policy

All aspects of the Plan shall be managed in accordance with, and be subject to
compliance with and determinations made under, all applicable federal, state,
provincial and local law, and corporate policy (to the extent not inconsistent
with applicable laws). Plan Shares shall not be offered, purchased, allocated,
transferred, delivered or sold under the Plan to the extent such action would
constitute a violation of any applicable federal, state, provincial or local
securities laws or other law or regulations. Plan Shares may not be offered or
sold under the Plan or transferred by any Member unless (i) a registration
statement under the Securities Act of 1933, as amended, with respect to the Plan
Shares is in effect at the relevant time or, in the opinion of legal counsel to
the Company, an exemption from the registration requirements of said Act is
available with respect to such offer, sale or transfer of Plan Shares and
(ii) such offer, sale or transfer of Plan Shares complies with all applicable
state securities laws. The inability of Nortel to obtain any approval, exemption
or other clearance from any regulatory body having the jurisdiction



--------------------------------------------------------------------------------



 



-11-

or the authority, if any, deemed by Nortel or the Company to be necessary to the
lawful offer, purchase, allocation, transfer, delivery or sale of any Plan
Shares under the Plan shall relieve Nortel and the Company of any liability in
respect of the failure to offer, purchase, allocate, transfer, deliver or sell
Plan Shares under the Plan and neither Nortel nor the Company shall be obligated
to seek any such approval, exemption or other clearance. As a condition to a
Member’s participation in the Plan or of allocation of Plan Shares to a Member’s
Account, the Company may require the Member to provide such documentation or
other evidence and to make such representations or warranties as it may deem
necessary or appropriate to satisfy any qualifications that may be necessary or
appropriate, or to comply with, any applicable law or regulation.

9.7   Rights As A Shareholder and Employee

A Member shall have no rights as a shareholder by virtue of the Member’s
participation in the Plan until the date of the allocation of Plan Shares to
such Member’s Account. No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date of such
allocation.

9.8   Legends

Nortel may at any time place legends or other identifying symbols referencing
any applicable federal, state, provincial or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing Plan Shares allocated under the Plan. The Member
shall, at the request of the Company, promptly present to the Company any and
all Share certificates representing Plan Shares acquired pursuant to the Plan in
the possession of the Member in order to carry out the provisions of this
Section 9.8.

9.9   Holding Periods

The Committee shall have the sole and absolute discretion to impose hold
period(s) on Plan Shares restricting, for a specified period of time, a Member’s
right to transfer or otherwise dispose of Plan Shares. Any such hold period on
Plan Shares may only be imposed by the Company if Eligible Employees have been
given notice of the hold period prior to the commencement of the Offering Period
for the Plan Shares that will be subject to such hold period.
SECTION 10
ADMINISTRATION

10.1   Administration and Delegation

The Plan shall be administered by the Committee on behalf of the Company, with
all references to any Company actions or authority of any kind being effected
and administered on the Company’s behalf by the Committee. The Committee may, in
its discretion, delegate such of its power, rights and duties under the Plan, in
whole or in part, to such committee, person or persons as it may determine.



--------------------------------------------------------------------------------



 



-12-

The Committee shall have the full and complete authority to interpret the Plan,
to prescribe such rules and regulations and to make such other determinations as
it deems necessary or desirable for the administration for the Plan. The
Committee may from time to time, subject to the terms of the Plan, delegate to
officers or employees of the Company or to third parties, the whole or any part
of the administration of the Plan and shall determine the scope and terms and
conditions of such delegation, including the authority to prescribe rules and
regulations. Any interpretation, rule, regulation or determination made or other
act of the Committee shall be final and binding on the Members and their
beneficiaries and legal representatives, the Company and its shareholders.

10.2   Appointment of Plan Custodian

The Company shall appoint (and by their participation in the Plan, Members
authorize the Company to appoint) one or more Plan Custodians to perform such
functions as may be specified in the Custodian Agreement(s). Any reference in
the Plan to the purchase or sale of Plan Shares by the Plan Custodian shall be
read to include the purchase or sale of Plan Shares effected through such
broker(s) or agent(s) as may be appointed by the Plan Custodian.

10.3   Rules and Procedures

The Company, and any Employer with the consent of the Company, may from time to
time adopt rules and procedures in respect of the administration of the Plan,
provided that all such rules and procedures shall be consistent with the
provisions of the Plan. Such rules and procedures may vary for different
Eligible Employees and Members. The rules and procedures shall be binding on all
Eligible Employees and Members in respect of whom such rules and procedures are
applicable. Any such rules and procedures shall be promulgated and administered
consistent with the applicable rules and other requirements of the Stock
Exchange on which the Plan Shares are purchased pursuant to the Plan.

10.4   Limitation of Liability

No member of the board of directors of Nortel or the Company or the Committee
shall be liable for any action (or failure to act) or determination done (or not
done) made in good faith in respect of or pursuant to the Plan. To the full
extent permitted by law, the Company shall indemnify and save harmless each
member of the board of directors, the Company or the Committee (acting in that
capacity) with respect to any actual or threatened action or proceeding arising
with respect to the adoption or operation of the Plan.

10.5   Expenses

All costs directly related to the sale, transfer or delivery of Plan Shares
shall be borne by the Members. All other administration costs related to the
Plan, including the cost of acquiring Plan Shares under the Plan, compensation
or fees of the Plan Custodian, consultants, actuaries, accountants, local
counsel, and other service providers will be paid by the Employers, save to the
extent such costs are met out of any interest income earned by the Plan as
contemplated in Section 5.2.



--------------------------------------------------------------------------------



 



-13-

10.6   Member Statements

Each Member will receive a statement (electronically or by mail as determined by
the Company) as of the end of each calendar quarter (or such other times as may
be determined by the Company), which statement shall contain such information in
respect of Member’s Account as the Company may determine from time to time.

10.7   Shareholder Communications and Notices

The Plan Custodian shall furnish or cause to be furnished such information to
each Member as may be directed by the Company for the purpose of providing
reports and other documents to be sent by Nortel or the Company to shareholders.
Where a notice is to be given by the Company, Nortel or the Plan Custodian to
Members or Eligible Employees, it shall be given in writing and delivered
personally, electronically or by mail.
Notices or other instructions given by an Eligible Employee or a Member to an
Employer or the Plan Custodian shall be in such form as is prescribed by the
Company and the Plan Custodian from time to time.

10.8   Voting Rights

The Plan Custodian shall furnish or cause to be furnished to each Member who has
Plan Shares allocated to such Member’s Account a copy of all notices sent to
shareholders in respect of shareholder meetings at which the Plan Shares are
entitled to be voted and shall request from each such Member instructions as to
the voting at such meeting of the aggregate number of the Member’s whole Plan
Shares on the record date of such meeting. If the Member furnishes such
instructions to the Plan Custodian on a timely basis, the Plan Custodian shall
vote such number of whole Plan Shares in accordance with the instructions of the
Member. If the Member fails to furnish timely instructions to the Plan
Custodian, the Plan Custodian shall not vote the Member’s Plan Shares. The Plan
Custodian shall not vote any fractional Plan Shares allocated to Members’
Accounts.

10.9   Withholdings

The Company or a relevant Employer shall be permitted to withhold from any
payment to or for the benefit of a Member, including withholding against the
amount, if any, included in income of a Member, all amounts required to be
withheld under applicable provisions of any federal, provincial, state or local
law relating to the withholding of tax or any other source deductions.

10.10   Transferability

Except as otherwise indicated herein, and except with respect to Plan Shares
previously allocated to such Member’s Account, the rights or interests of a
Member under the Plan shall not be assignable or transferable. Plan Shares may
be purchased only on behalf of a Member and only during the Member’s lifetime.



--------------------------------------------------------------------------------



 



-14-

10.11   Alteration or Substitution of Plan Shares

In the event that:

  (a)   a dividend shall be declared upon the Plan Shares payable in Shares
(other than a dividend that may be paid in cash or in Shares at the option of
the shareholder);     (b)   the outstanding Plan Shares shall be changed into or
exchanged for a different number or kind of shares or other securities of Nortel
or of another corporation, whether through an arrangement, plan of arrangement,
amalgamation or other similar statutory procedure, or a share recapitalization,
subdivision or consolidation;     (c)   there shall be any change, other than
those specified in paragraphs (a) and (b) of this Section 10.11, in the number
or kind of outstanding Shares or of any Shares or other securities into which
such Shares shall have been changed or for which they shall have been exchanged;
or     (d)   there shall be a distribution of assets or shares to shareholders
of Nortel out of the ordinary course of business;

then adjustments shall be made with respect to the Plan Shares credited to
Members’ Accounts pursuant to the Plan to the extent of any adjustment that is
otherwise applicable to shareholders of Nortel generally. If any event described
under subsection (b) or (c) above occurs, the board of directors of the Company
may substitute for each Plan Share credited to a Member’s Account pursuant to
the Plan the number and kind of shares or other securities into which
outstanding Plan Shares are so changed or for which outstanding Plan Shares are
so exchanged. Following any adjustment under this Section 10.11, all references
to “Shares” under the Plan will be deemed to refer to the Shares as so adjusted
or such other securities into which the Shares have been changed or for which
the Shares have been exchanged, as applicable.

10.12   Effect Of Change In Control or Alteration or Substitution of Shares On
Purchase Rights

In the event of a Change in Control, the surviving continuing successor,
purchasing corporation, or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may assume the Company’s rights and obligations under
the Plan. If the Acquiring Corporation elects not to assume the Company’s rights
and obligations under the Plan, then the board of directors of the Company may
(i) accelerate the end of the then-current Offering Period to a date before the
date of the Change in Control specified by the board of directors of the
Company, or (ii) return all previously deducted Employee Contributions that have
not been applied to the purchase of Shares, without interest.



--------------------------------------------------------------------------------



 



-15-

SECTION 11
AMENDMENT AND TERMINATION OF THE PLAN

11.1   Amendment

The board of directors of the Company may, in its absolute discretion, at any
time and from time to time, amend the Plan or any provision thereof without
prior notice to or consent of Members or any other person. The Committee may
also amend the Plan at any time or from time to time, provided that any such
amendment will not materially increase the liability of the Company or any
Employer under the Plan. Any amendment of the Plan made pursuant to this Section
may be made for such reasons as the board of directors of the Company, or the
Committee, deems appropriate.

11.2   Termination

The board of directors of the Company may, in its absolute discretion, terminate
the Plan at any time. Upon termination of the Plan, all Plan Shares held by the
Plan Custodian and any cash balances remaining in Members’ Accounts shall be
distributed to the relevant Members. No further Employee Contributions or
Employer Payments to the Plan shall thereafter be made.

11.3   Withdrawal of Employer

Any Employer may withdraw from the Plan at any time upon written notice to the
Company. If an Employer withdraws from the Plan, all Plan Shares held by the
Plan Custodian and any cash balances remaining in the Members’ Accounts held for
the benefit of Members who are employees of the Employer shall be distributed in
accordance with the terms of Section 9. Any Employee Contributions not yet used
to purchase shares under the Plan shall be returned to such Employees, without
interest.
SECTION 12
GENERAL PROVISIONS

12.1   No Additional Rights to Employment

  (a)   The opportunity to participate in this Plan at any time does not form a
part of any person’s contract of employment, nor does the existence of a
contract of employment between any person and any Employer give such person any
right or entitlement to participate in the Plan or any expectation that an
opportunity to participate in the Plan will be offered to the Member subject to
any conditions or at all.     (b)   The rights and obligations of a Member under
the terms of his or her contract of employment with any Employer shall not be
affected by participation in the Plan.



--------------------------------------------------------------------------------



 



-16-



  (c)   The opportunity to acquire Plan Shares pursuant to the Plan shall not
afford a Member or any Eligible Employee any rights or additional rights to
compensation or damages in consequence of the loss or termination of the
Member’s office or employment with any Employer for any reason whatsoever.    
(d)   A Member shall not be entitled to any compensation for damages for any
loss or potential loss that he or she may suffer by reason of being or becoming
unable to acquire Plan Shares under the Plan as a consequence of the loss or
termination of his or her employment with any Employer for any reason
(including, without limitation, any breach of contract by the Member’s Employer)
or in any other circumstances whatsoever.

12.2   Liability

Neither Nortel, the Company nor any Employer shall be liable for:

  (a)   the performance of Shares on any stock exchange at or during any period
of time;     (b)   changes in the local currency value of Plan Shares resulting
from fluctuations in currency exchange rates;     (c)   income taxes or social
security contributions payable in respect of Employer Payments or Employee
Contributions, except in the case of an Employer to the extent that (i) the
Employer is required by law to withhold any such amounts either from a Member’s
Eligible Earnings or from payments under the Plan, or (ii) the Employer (but not
the Employee) is liable for such payment under applicable law;     (d)   the
release of any information regarding any Member by the Company, any other direct
or indirect subsidiary or affiliate of the Company, or the Plan Custodian, in
the course of administering the Plan; or     (e)   any consequential or other
similar damages arising out of or related to a purchase of Plan Shares under the
terms of the Plan.

12.3   Member’s Agreement to be Bound by Plan Terms

Participation in the Plan by any Member shall be construed as acceptance by the
Member of the terms and conditions of the Plan and all rules and procedures
adopted hereunder, and as the Member’s agreement to be bound thereby.

12.4   Effect of Mistake

In the event of a mistake regarding eligibility or participation of an employee
of any Employer in the Plan, errors in payroll deductions, or the amount of Plan
Shares allocated to a Member, to the extent possible, an appropriate adjustment
shall be made to rectify the mistake.



--------------------------------------------------------------------------------



 



-17-

12.5   Indemnification

By electing to participate in the Plan, a Member agrees to indemnify:

  (a)   the Member’s Employer; and     (b)   the Plan Custodian and any other
person who is or becomes liable to account for tax, social security
contributions, or any other regulatory or statutory contributions on behalf of
that Member;

against any amount of, or representing, tax, social security contributions or
any other regulatory or statutory contributions for which the Employer (or such
other person) is liable to account in respect or in consequence of the payment
of Employer Payments, or the purchase or sale of any Plan Shares for the benefit
of such Member, and which (as between the Member and the Employer or such other
person) is the liability of the Member but which the Employer or such other
person cannot otherwise lawfully recover from the Member (whether by way of
deduction from payroll or otherwise).
The Plan Custodian shall have the right to withhold Plan Shares held in a
Member’s Account until the Member has agreed to such arrangements for giving
effect to such indemnity (which, if appropriate may include an authority by the
Member to his or her Employer to deduct and withhold such amount from any future
wages, salary or other payment to the Member).

12.6   Assignment, Exemption from Seizure and Bankruptcy

Except as may otherwise be specifically provided by any applicable law, no right
of a Member under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
attempt by anyone to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void, and any Plan Shares or money to which
any person is entitled under the Plan are exempt from execution, seizure and
attachment.
If, notwithstanding the foregoing, a Member is deprived by applicable law of
interests in Plan Shares or ceases to retain beneficial interest in the Plan
Shares, then all rights under the Plan will cease forthwith, no further Plan
Shares will be allocated under the Plan to that Member, and any Employee
Contributions which have not been used to purchase Plan Shares under the Plan
shall be returned to such Member, without interest.

12.7   Physical, Mental or Legal Incapacity of the Member

If any payment is to be made under the Plan to a minor or other person who is
physically, mentally or legally incompetent, the Plan Custodian shall pay the
same to the parent or guardian or such other person having legal custody of, or
being the legally appointed representative of, such person, to be applied by
such parent, guardian, person having legal custody or legally appointed
representative for the benefit of such person, without the Plan Custodian being
further liable to see to the application thereof and so that any such payment
shall be a complete discharge of any liability under the Plan and of any
Employer therefor.



--------------------------------------------------------------------------------



 



-18-

12.8   Governing Law and Captions

The Plan shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. Captions
or titles set forth in this Plan are for convenience only and shall not serve as
the basis for interpretation or construction of the Plan.

12.9   Stock Exchange Rules

Notwithstanding any terms of the Plan to the contrary, the Plan shall be subject
to and limited by the rules, policies and other requirements of the Applicable
Stock Exchange, in addition to the limitations referenced in Section 9.6 hereof.
SECTION 13
EFFECTIVE DATE AND TERM

13.1   Effective Date

The Plan shall become effective on the first day of the next calendar quarter
following both (i) approval by the shareholders of Nortel at a meeting of
shareholders of Nortel or any adjournment thereof, which meeting or any
adjournment thereof shall occur within 12 months before or after the date the
Plan is adopted by the board of directors of Nortel; and (ii) approval by the
board of directors of the Company at board meetings or by written consents (in
accordance with applicable provisions of the corporate articles, bylaws, and
applicable laws prescribing the method and degree of director approval). Any
amendments to the Plan shall become effective upon their adoption by the board
of directors of Nortel, subject to approval by the shareholders of Nortel at the
next meeting of shareholders of Nortel or any adjournment thereof, if required,
in accordance with applicable provisions of the corporate articles, bylaws,
applicable laws or the rules of the New York Stock Exchange and otherwise. If
the shareholders of Nortel do not approve the Plan, or any amendments to the
Plan requiring shareholder approval, the Plan or such amendments, as the case
may be, shall not be effective.
The Plan was originally adopted by the board of directors of Nortel on April 27,
2005 and approved by the shareholders of Nortel on June 25, 2005. The Plan was
amended by the board of directors of Nortel on January 18, 2008. The Plan was
amended and restated by the independent members of the board of directors of
Nortel on February 22, 2008, subject to shareholder approval.

13.2   Term

The Plan shall terminate on the date determined by the board of directors of the
Company pursuant to Section 11.2 hereof and no purchase of Plan Shares pursuant
to Section 5 hereof may be made under the Plan after the date of termination,
but such termination shall not affect any purchases pursuant to the Plan prior
to such termination. In no event may Plan Shares be purchased under the Plan
after September 30, 2015.



--------------------------------------------------------------------------------



 



-1-

SCHEDULE A
CHANGE IN CONTROL
1. Events Constituting Change in Control - For the purposes of this Plan, the
term “Change in Control” means the occurrence of any of the following:

  (a)   any Person or group acquires beneficial ownership of securities of
Nortel representing more than 20% of the outstanding securities entitled to vote
in the election of directors of Nortel (collectively, the “Voting Shares”) other
than in connection with a Permitted Business Combination;     (b)   the
consummation of a merger, amalgamation, business combination, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of Nortel or any liquidation or dissolution of Nortel, including by way
of plan of arrangement (a “Business Combination”) unless, in any such case:

  (i)   such Business Combination involves solely Nortel, and one and more
affiliated entities; or     (ii)   following completion of all steps involved in
the transaction or transactions pursuant to which the Business Combination is
effected:

  (A)   Persons who were the beneficial owners, respectively, of the outstanding
common shares of Nortel immediately prior to such Business Combination
beneficially own, directly or indirectly, by reason of such prior ownership of
common shares, more than 50% of the then-outstanding voting shares of (x) the
entity resulting from such Business Combination (the “Resulting Entity”) or
(y) the Person that ultimately controls the Resulting Entity, whether directly
or indirectly (the “Ultimate Parent”); and     (B)   at least a majority of the
members of the board of directors of the Person resulting from such Business
Combination (or the Ultimate Parent) were members of the board of directors of
Nortel (the “Nortel Board”) at the earlier of the time of the execution of the
initial agreement providing for, or the action of the Nortel Board approving,
such Business Combination;

  (c)   the persons who were directors of Nortel on the date hereof (the
“Incumbent Directors”) cease (for any reason other than death or disability) to
constitute at least a majority of the Nortel Board; provided, that, any person
who was not a director on the date hereof shall be deemed to be an Incumbent
Director if such person was elected or appointed to the Nortel Board by, or on
the recommendation of or with the approval of, at least two-thirds of the
directors who then qualify as Incumbent Directors either actually or by
operation of this proviso, unless such election,



--------------------------------------------------------------------------------



 



-2-

      appointment, recommendation or approval was the result of any actual or
publicly threatened proxy contest for the election of directors; or

  (d)   any other event which the Nortel Board determines in good faith could
reasonably be expected to give rise to a Change in Control resulting from
situations such as:

  (i)   any Person acquiring a significant interest in Nortel; or     (ii)   the
election of any Person to the Nortel Board in circumstances in which management
has not solicited proxies in respect of such election.

2. Definitions - In addition to the definitions set out in Section 1 of the
Plan, for the purposes of this Schedule A:

  (a)   “beneficial ownership” means ownership at law or in equity and, for the
purposes of this Plan, includes “beneficial ownership” as interpreted in
accordance with Subsections 1(5) and (6) and Section 90 of the Securities Act
(Ontario) as in force as of July 26, 2001 (the “OSA”);     (b)   “control” or
“controls” means, with respect to any Person, the direct or indirect ownership
of voting securities of such Person that carry with them in the aggregate more
than 50% of the votes for the election of directors of such Person;     (c)  
“group” means a Person and one or more other Persons who are acting jointly or
in concert with such Person and, for the purposes of this Plan, “acting jointly
or in concert” shall be interpreted in accordance with Subsection 91(1) of the
OSA;     (d)   “Permitted Business Combination” means a Business Combination
described in Paragraph 1(b)(i) or 1(b)(ii) above; and     (e)   “Person”
includes any individual, legal or personal representative, corporation, company,
partnership, syndicate, unincorporated association, trust, trustee, government
body, regulatory authority or other entity, howsoever designated or constituted.